DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I and species IC, drawn to claims 1-15, in the reply filed on 1/19/2022 is acknowledged.  Claims 16-20 have been canceled, claims 21-25 are added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2020/0135848 A1) (hereinafter referred to as Lim) in view of Xie et al. (US 10665669 B1) (hereinafter referred to as Xie) and Zang et al. (US 2020/0091143 A1) (hereinafter referred to as Zang).
Regarding claim 1, Lim teaches a semiconductor structure (structure in Figs. 1-2 of Lim), comprising: 
a substrate (substrate 11); 
isolation layer 15) over the substrate; 
a semiconductor fin (ARP in Fig. 2) extending from the substrate and adjacent to the isolation structure; 
two source/drain (S/D) features (SG in Fig. 2) over the semiconductor fin; 
a stack of channel layers (ACP) suspended over the semiconductor fin and connecting the S/D features; 
a gate structure (gate GSN in Fig. 1, which is right gate in Fig. 2) wrapping around each of the channel layers in the stack of channel layers; 
two outer spacers (85 in Fig. 2) disposed on two opposing sidewalls of the gate structure; and 
a gate-end dielectric feature (80) over the isolation structure and directly contacting an end of the gate structure.
But Lim does not teach that the semiconductor structure comprising: inner spacers disposed between the S/D features and the channel layers; wherein a material included in the gate-end dielectric feature has a higher dielectric constant than materials included in the outer spacers and the inner spacers.  
Xie teaches a semiconductor structure (Fig. 4, 5, 28-29 of Xie).  The structure comprises: a stack of channel layers (210 in Fig. 5); a gate structure (162 in Fig. 28-29) wrapping around each of the channel layers in the stack of channel layers (see Figs. 28-29 of Xie); outer spacers (166 in Fig. 5 of Xie) and inner spacers (214 in Fig. 5) disposed between S/D features (170) and the channel layers (210).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner spacers 
As incorporated, the outer spacers 166 of Xie is analogous to outer spacers 85 of Lim, and they are made of low-k dielectric material such as silicon oxide (column 7 lines 39-40 of Lim).
But Lim in view of Xie does not teach wherein a material included in the gate-end dielectric feature has a higher dielectric constant than materials included in the outer spacers and the inner spacers.  
Zang teaches a semiconductor structure with a gate cut feature (190 in Figs. 4A & 4D of Zang) which is made of high-k dielectric material (see [0027] of Zang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate-end dielectric feature from high-k dielectric material, as according to Zang, in order to improve the device performance and reduce size of the device.
As incorporated, the gate-end dielectric feature 80 of Lim is made of high-k dielectric material while outer spacer 85 of Lim is made of silicon oxide (as combined above), and the inner spacer 214 of Xie is made of silicon nitride (column 10 line 43-47 of Xie).  So the material of the gate-end dielectric feature has higher dielectric constant than materials included in the outer and inner spacers.
Regarding claim 2, Lim-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the material included in the inner spacers has a higher dielectric constant than the material included in the outer spacers (as combined in claim 1, the inner spacers are made of silicon nitride while the outer spacers are made of silicon oxide, and silicon nitride has higher dielectric constant).  
Regarding claim 3, Lim-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein portions of the two outer spacers are also disposed below the gate-end dielectric feature and above the isolation structure (as shown in Fig. 2 of Lim, the outer spacers 85 started below the gate-end 80).  
Regarding claim 5, Lim-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate-end dielectric feature includes a high-k dielectric material (as combined in claim 1 above).  
Regarding claim 6, Lim-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and further comprising a gate-top dielectric layer (75 in Fig. 2 of Lim) disposed over the gate structure.  
Regarding claim 7, Lim-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate structure is a first high-k metal gate structure (gate GSN is a high-k metal gate, as described in [0069]-[0070] of Lim), further comprising a second high-k metal gate structure (gate GSP in Fig. 1, which is the left gate in Fig. 2 of Lim) that is lengthwise aligned with the first high-k metal gate structure, wherein the gate-end dielectric feature is disposed in contact with an end of the second high-k metal gate structure (as shown in Fig. 2 of Lim).  
Regarding claim 8, Lim-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate structure is a high-k metal gate structure (gate GSN is a high-k metal gate, as described in [0069]-[0070] of Lim), but does not teach the semiconductor structure further comprising a dielectric gate structure that is lengthwise aligned with the high-k metal gate structure, wherein the gate-end dielectric feature is disposed in contact with an end of the dielectric gate structure.  
Xie teaches a single diffusion break (194 in Fig. 1-2 of Xie) running parallel with the gate structures (120) to separate different active regions (see column 9 lines 1-12 of Xie). The diffusion break is formed in place of the gate structure (Figs. 18-22 of Xie) so it can be considered to be a dielectric gate structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric gate structure as according to Xie in order to isolate active regions of the device (such as regions of logic standard cell SCL in Fig. 1 of Lim).
As incorporated, the dielectric gate structure of Xie would be formed in place of a gate structure at the boundary of the cell, thus, it would be in contact with the gate-end dielectric feature (80 of Lim and 1202a/b of Ching).
Regarding claim 9, Lim-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate structure is a first gate structure (as shown in Fig. -2 of Lim) and the two outer spacers are two first outer spacers (they are spacers 85 of the first gate as combined in claim 1), further comprising: a second gate structure (an adjacent gate GP in Fig. 1, displaced from the first gate in the x-direction) that is lengthwise parallel with the first gate structure; two second outer spacers (this gate also has the same structure as the first gate) disposed on two opposing sidewalls of the second gate structure; and an S/D contact (contact plugs to the SG regions as described in [0025] of Lim) disposed over one of the two S/D features, but does not teach that wherein the S/D contact physically contacts a sidewall of one of the first outer spacers and a sidewall of one of the second outer spacers.  
Xie teaches that the S/D contacts (172 in Fig. 4 of Xie) are disposed on the S/D features (170 of Xie).  The S/D contacts physically contacts a sidewall of one of the first outer spacers of a first gate and a sidewall of one of the second outer spacers of a second gate (see Fig. 4 of Xie).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the contact as disclosed by Xie in order to increase contact area and to reduce resistance.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Xie and Zang, as applied to claim 1 above, and further in view of Ching et al. (US 2019/0067120 A1) (hereinafter referred to as Ching).
Regarding claim 4, Lim-Xie-Zang teaches all the limitations of the semiconductor structure of claim 1, but does not teach the semiconductor structure further comprising a dielectric fin disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin, wherein the dielectric fin directly contacts a lower portion of the end of the gate structure, the gate-end dielectric feature is disposed over the dielectric fin and directly contacts an upper portion of the end of the gate structure.  
Ching teaches a semiconductor device (Figs. 15A-15C of Ching).  The device comprises: a plurality of fins (204a-204f) on a substrate (202); an isolation structure (206) between two adjacent fins; a plurality of gate structures (1108) disposed across 1604c/e) disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin (see Figs. 11A & 15A of Ching)  wherein the dielectric fin directly contacts a lower portion (portion of the region of the gate structure 1108 that is in contact with the dielectric fin 1604c as shown in Fig. 14B) of the end of the gate structure (see Figs. 11A & 15A of Ching); a gate-end dielectric feature (1202a/b in Fig. 15A) is formed between two of the plurality of gate structures, wherein the gate-end dielectric feature is disposed over the dielectric fin and directly contacts an upper portion (portion of gate structure 1108 that is above the level of the top surface of the dielectric fin 1604c) of the end of the gate structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric fins as according to Ching in order to enhance isolation the different devices (as discussed in [0036] of Ching).

Claims 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Xie, Ching and Zang.
Regarding claim 10, Lim teaches a semiconductor structure (structure in Figs. 1-2 of Lim), comprising: 
a substrate (substrate 11); 
an isolation structure (isolation layer 15) over the substrate; 
a semiconductor fin (ARP in Fig. 2) extending from the substrate and adjacent to the isolation structure; 
two source/drain (S/D) features (SG in Fig. 2) grown on the semiconductor fin; 
ACP) suspended over the semiconductor fin and connecting the two S/D features; 
a gate structure (gate GSN in Fig. 1, which is right gate GP in Fig. 2) wrapping around each of the channel layers in the stack of channel layers, wherein the gate structure is also disposed over the first dielectric fin; 
two outer spacers (85 in Fig. 2) disposed on two opposing sidewalls of the gate structure; and 
a gate-end dielectric feature (80) directly contacting an end (region of the right gate GP in Fig. 2 that is in contact with the gate-end dielectric feature 80) of the gate structure.
But Lim does not teach that the semiconductor structure comprising: first and second dielectric fins disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin, wherein the semiconductor fin is between the first and the second dielectric fins; inner spacers disposed between the S/D features and the channel layers; wherein the gate-end dielectric feature is disposed over the second dielectric fin and the gate-end dielectric feature, the outer spacers, and the inner spacers include different materials.  
Xie teaches a semiconductor structure (Fig. 4, 5, 28-29 of Xie).  The structure comprises: a stack of channel layers (210 in Fig. 5); a gate structure (162 in Fig. 28-29) wrapping around each of the channel layers in the stack of channel layers (see Figs. 28-29 of Xie); outer spacers (166 in Fig. 5 of Xie) and inner spacers (214 in Fig. 5) disposed between S/D features (170) and the channel layers (210).

As incorporated, the outer spacers 166 of Xie is analogous to outer spacers 85 of Lim, and they are made of low-k dielectric material such as silicon oxide (column 7 lines 39-40 of Lim).
But Lim in view of Xie does not teach that the semiconductor structure comprising: first and second dielectric fins disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin, wherein the semiconductor fin is between the first and the second dielectric fins; wherein the gate-end dielectric feature is disposed over the second dielectric fin and the gate-end dielectric feature, the outer spacers, and the inner spacers include different materials.  
Ching teaches a semiconductor device (Figs. 15A-15C of Ching).  The device comprises: a plurality of fins (204a-204f) on a substrate (202); an isolation structure (206) between two adjacent fins; a plurality of gate structures (1108) disposed across the plurality of fins; a dielectric fin (1604c/e) disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin (see Figs. 11A & 15A of Ching)  wherein the dielectric fin directly contacts a lower portion (portion of the region of the gate structure 1108 that is in contact with the dielectric fin 1604c as shown in Fig. 14B) of the end of the gate structure (see Figs. 11A & 15A of Ching); a gate-end dielectric feature (1202a/b in Fig. 15A) is formed between two of the plurality of gate structures, wherein the gate-end dielectric feature is disposed over the dielectric fin and directly portion of gate structure 1108 that is above the level of the top surface of the dielectric fin 1604c) of the end of the gate structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric fins as according to Ching in order to enhance isolation the different devices (as discussed in [0036] of Ching).
As incorporated, there are two dielectric fins (1604c and 1604e in Fig. 15B of Ching) on two sides of the semiconductor fin.  These are identified as first and second dielectric fins run parallel to the semiconductor fin. The gate-end dielectric features (1202a/b) of Ching are analogous to the gate-end dielectric features (80) of Lim.  As shown in Fig. 15 of Ching, one of the gate-end dielectric features is disposed over the second dielectric fin.
But Lim-Xie-Ching does not teach that wherein the gate-end dielectric feature, the outer spacers, and the inner spacers include different materials.  
Zang teaches a semiconductor structure with a gate cut feature (190 in Figs. 4A & 4D of Zang) which is made of high-k dielectric material (see [0027] of Zang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate-end dielectric feature from high-k dielectric material, as according to Zang, in order to improve the device performance and reduce size of the device.
As incorporated, the gate-end dielectric feature 80 of Lim is made of high-k dielectric material while outer spacer 85 of Lim is made of silicon oxide (as combined 214 of Xie is made of silicon nitride (column 10 line 43-47 of Xie).  So these elements are made of different materials.
Regarding claim 11, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein a material included in the gate-end dielectric feature has a higher dielectric constant than materials included in the outer spacers and the inner spacers (as incorporated in claim 10, the gate-end dielectric feature 80 of Lim is made of high-k dielectric material while outer spacer 85 of Lim is made of silicon oxide, and the inner spacer 214 of Xie is made of silicon nitride, as described in column 10 line 43-47 of Xie.  So the material of the gate-end dielectric feature has higher dielectric constant than materials included in the outer and inner spacers).  
Regarding claim 12, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein the second dielectric fin directly contacts a lower portion (portion of the region of the gate structure 1108 that is in contact with the dielectric fin 1604c as shown in Fig. 14B of Ching up to the top level of the top channel layer ACP in Fig. 2 of Lim) of the end of the gate structure, and the gate-end dielectric feature directly contacts an upper portion (portion of gate structure 1108 that is above the level of the top surface of the dielectric fin 1604c, which corresponds to the portion above the top channel layer ACP in Fig. 2 of Lim) of the end of the gate structure.  
Regarding claim 14, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein portions (as can be seen in Fig. 2 of Lim and Fig. 4 of Xie, an upper portion of spacers 85 of Lim, which are analogous to 166 in Fig. 4 of Xie or 1002 of Ching, are above the level of the dielectric fins but below the top level of the gate-end dielectric feature 1202a/b of Ching) of the outer spacers are disposed above the second dielectric fin and below the gate-end dielectric feature.  
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Xie, Ching and Zang, as applied to claim 10 above, and further in view of Ching et al. (US 2019/0067417 A1) (hereinafter referred to as Ching417).
Regarding claim 13, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, but does not teach wherein top surfaces of the first and the second dielectric fins are above a top surface of the S/D features.  
Ching417 teaches a device similar to that of Ching. The device comprises: a plurality of dielectric fins (108a/b in Fig. 11A of Ching417) in between plurality of semiconductor fins (104); a plurality of S/D features (112) on the semiconductor fins; the top surface of the dielectric fins are higher than the top surface of the S/D feature (see Fig. 11A of Ching417).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the top surfaces of the first and the second dielectric fins are above a top surface of the S/D features, as according to Ching417, in order to better isolate the device.
Regarding claim 15, Lim-Xie-Ching-Zang teaches all the limitations of the semiconductor structure of claim 10, and further comprising an S/D contact (contact plugs to the SG regions as described in [0025] of Lim) disposed on one of the S/D features, but does not teach that wherein the S/D contact is oriented lengthwise parallel 
Ching417 teaches an S/D contact (2108 in Fig. 21 of Ching417) that is oriented lengthwise parallel to the gate structure, and a portion of the S/D contact is disposed over the second dielectric fin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D contact as according to Ching417, i.e. oriented lengthwise parallel to the gate structure and over the second dielectric fin, in applications where the two source/drain regions of two device are required to be connected together (for example, a common input/output node). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Ching, Xie.
Regarding claim 21, Lim teaches a semiconductor structure (structure in Figs. 1-2 of Lim), comprising: 
a substrate (substrate 11); 
an isolation structure (isolation layer 15) over the substrate; 
first and second semiconductor fins (the upper ARP fin in R2 and lower ARN fin in R1 in Fig. 1 of Lim) protruding from the substrate and adjacent to the isolation structure;
a gate structure (gate GSP in Fig. 1, which is over the fins ARP and ARN above) wrapping around each of the channel layers in the two stacks of channel layers; and 
two of gate separation patterns 80 in Fig. 1) directly contacting two opposite ends of the gate structure (see Fig. 1 of Lim).  
But Lim does not teach that the semiconductor structure comprising: first, second, and third dielectric fins disposed over the isolation structure; wherein the first semiconductor fin is between the first and the second dielectric fins, the second semiconductor fin is between the second and the third dielectric fins, and the first, second, and third dielectric fins and the first and second semiconductor fins are oriented lengthwise parallel to each other; two stacks of channel layers suspended over the first and the second semiconductor fins, respectively; wherein the gate structure is also disposed between the first and the third dielectric fins and over the second dielectric fin; and the first and second gate-end dielectric features are disposed over the first and the third dielectric fins respectively.
Ching teaches a semiconductor device (Figs. 15A-15C of Ching).  The device comprises: a plurality of fins (204a-204f) on a substrate (202); an isolation structure (206) between two adjacent fins; a plurality of gate structures (1108) disposed across the plurality of fins; a dielectric fin (1604c/e) disposed over the isolation structure and oriented lengthwise parallel to the semiconductor fin (see Figs. 11A & 15A of Ching)  wherein the dielectric fin directly contacts a lower portion (portion of the region of the gate structure 1108 that is in contact with the dielectric fin 1604c as shown in Fig. 14B) of the end of the gate structure (see Figs. 11A & 15A of Ching); a gate-end dielectric feature (1202a/b in Fig. 15A) is formed between two of the plurality of gate structures, wherein the gate-end dielectric feature is disposed over the dielectric fin and directly portion of gate structure 1108 that is above the level of the top surface of the dielectric fin 1604c) of the end of the gate structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric fins as according to Ching in order to enhance isolation the different devices (each stack of channel layers in Lim is a device).
As incorporated, there is a dielectric fin (1604c/e in Fig. 15B of Ching) between two adjacent semiconductor fins of Lim.  Since there are more than two semiconductor fins (ARP/ARN in Fig. 1 of Ching) there must be three or more dielectric fins separating these semiconductor fins.  The first dielectric fin is identified to be between the lowest two semiconductor fins (lower two ARP in Fig. 1 of Lim), the second dielectric fin is between the upper ARP fin in R2 and lower ARN fin in R1 (in Fig. 1 of Lim), the third dielectric fin is between the upper two semiconductor fins (top two ARN fins in Fig. 1 of Lim).  As indicated in Fig. 1 of Lim, there is a gate-end dielectric feature 1202a on each of the first and third dielectric fins - the gate-end dielectric feature on the first dielectric fin is the first gate-end dielectric feature, the second gate-end dielectric feature is on the third dielectric fin.  Also as defined above, the limitations “the first semiconductor fin is between the first and the second dielectric fins, the second semiconductor fin is between the second and the third dielectric fins, and the first, second, and third dielectric fins and the first and second semiconductor fins are oriented lengthwise parallel to each other; wherein the gate structure is also disposed between the first and the third dielectric fins and over the second dielectric fin” are also satisfied.

Xie teaches a semiconductor structure (Fig. 4, 5, 28-29 of Xie).  The structure comprises: a stack of channel layers (210 in Fig. 5); a gate structure (162 in Fig. 28-29) wrapping around each of the channel layers in the stack of channel layers (see Figs. 28-29 of Xie); outer spacers (166 in Fig. 5 of Xie) and inner spacers (214 in Fig. 5) disposed between S/D features (170) and the channel layers (210).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner spacers between the S/D features and the channel layers of Lim as according to Xie in order to reduce gate-S/D capacitance.
Regarding claim 22, Lim-Ching-Xie teaches all the limitations of the semiconductor structure of claim 21, and further comprising: two first source/drain (S/D) features (SG regions of the first fin, which is upper ARP fin, as shown in Figs. 1-2 of Lim) grown on the first semiconductor fin and connected by a first stack (stack of ACP layers of the first fin) of the two stacks of channel layers; and two second S/D features (SG regions of the first fin, which is upper ARP fin, as shown in Figs. 1-2 of Lim) grown on the second semiconductor fin and connected by a second stack (stack of ACN layers of the second fin) of the two stacks of channel layers, wherein the two first S/D features and the two second S/D features are doped with opposite conductivities (as described in [0019] of Lim.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Ching, Xie, as applied to claim 22 above, and further in view of Ching417.
Regarding claim 23, Lim-Ching-Xie teaches all the limitations of the semiconductor structure of claim 22, and further comprising: a first S/D contact (contact plugs to the SG regions of the first fin as described in [0025] of Lim) on one of the two first S/D features; and a second S/D contact (contact plugs to the SG regions of the second fin as described in [0025] of Lim) on one of the two second S/D features.
But Lim-Ching-Xie does not teach the first S/D contact is directly above the first dielectric fin and the second S/D contact is directly above the third dielectric fin.  
Ching417 teaches an S/D contact (2108 in Fig. 21 of Ching417) that is oriented lengthwise parallel to the gate structure, and a portion of the S/D contact is disposed over the second dielectric fin.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D contact as according to Ching417, i.e. oriented lengthwise parallel to the gate structure and over the second dielectric fin, in applications where the two source/drain regions of two device are required to be connected together (for example, a common input/output node). 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Ching, Xie, as applied to claim 21 above, and further in view of Zang.
Regarding claim 24, Lim-Ching-Xie teaches all the limitations of the semiconductor structure of claim 21, and further comprising: two outer spacers (166 in Fig. 5 of Xie as incorporated in claim 21 above) disposed on two opposing sidewalls of these are sidewalls in different directions), but does not teach wherein the first and second gate-end dielectric features and the outer spacers include different materials.  
Zang teaches a semiconductor structure with a gate cut feature (190 in Figs. 4A & 4D of Zang) which is made of high-k dielectric material (see [0027] of Zang).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate-end dielectric feature from high-k dielectric material, as according to Zang, in order to improve the device performance and reduce size of the device.
As incorporated, the gate-end dielectric feature 80 of Lim is made of high-k dielectric material while outer spacer 85 of Lim is made of silicon oxide (as combined above), and the inner spacer 214 of Xie is made of silicon nitride (column 10 line 43-47 of Xie).  So the material of the gate-end dielectric feature has higher dielectric constant than materials included in the outer and inner spacers.
Regarding claim 25, Lim-Ching-Xie teaches all the limitations of the semiconductor structure of claim 24, and also teaches wherein a portion (as can be seen in Fig. 2 of Lim, Fig. 4 of Xie and Fig. 15A of Ching, a upper portion of spacers 85 of Lim, which are analogous to 166 in Fig. 4 of Xie or 1002 of Ching, are above the level of the dielectric fins but below the top level of the gate-end dielectric feature 1202a/b of Ching)  of the outer spacers is disposed vertically between the first gate-end dielectric feature and the first dielectric fin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822